DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.

Response to Amendment
	The amendment filed on October 20, 2020 has been entered.  Applicant has canceled claims 1-2, 4, 6-11, 13-16 and 19-22, and added claims 23-39, accordingly, claims 23-39 are now pending, have been examined, and currently stand rejected. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a vendor processor device configured to receive a request from a mobile device of a user for a transaction at a point of sale device, […]”, in claim 32;
“wherein the point of sale device is configured to receive the electronic token from the mobile device via a local wireless communications protocol […]”, in claim 32;
“wherein the point of sale device is configured to confirm payment for the transaction at the point of sale device, […]”, in claim 32; 
“mechanics at the point of sale device configured to negotiate the transaction at the point of sale device in response to confirming payment for the transaction”, in claim 32;  
“wherein the point of sale device is configured to clear the index location after  negotiating the transaction so that the electronic token cannot be reused”, in claim 33; 
“wherein the point of sale device is configured to negotiate the transaction by dispensing a purchased product from a vending machine”, in claim 36;
“wherein the point of sale device is configured to negotiate the transaction by starting a timer for a parking meter device”, in claim 37;
“wherein the point of sale device is configured to negotiate the transaction by actuating an electric motor”, in claim 38; and 
“wherein the point of sale device is configured to negotiate the transaction by actuating a laundry machine”, in claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
With regard to the “point of sale device” applicant’s disclosure states “The term "point of sale device" refers to any device (e.g., vending device, parking meter or other parking payment device, laundry machine, to name only a few examples) which accepts or is otherwise operable and/or actuated by payment, wherein the payment is by the secure electronic payment system and methods disclosed herein.”  Specification [0051].  Furthermore, claim 32 explicitly claims the algorithm/steps used to confirm payment for the transaction at the point of sale, accordingly, the computer and algorithm are known for this step.  With respect to the point of sale negotiating the transaction, applicant’s disclosure See e.g., Specification [0037]; [0062]; [0069]; [0103]; [0108]; [0157].  Accordingly, applicant discloses the corresponding structure comprising both the computer and the algorithm that performs the recited functions for the computer-implemented functions attributed to the “point of sale device”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 31 and 32 are objected to because of the following informalities:  
	Claim 31 recites, in part, “confirming, between the vendor processor device and a third party payment payment processor […].”  As best understood, this should recite “a third party payment processor.”
	Claim 32 recites, in part, “wherein the vendor processor device confirms and a payment for the transaction identified by the request with a third-party payment processor having no communication with the point of sale device.”  As best understood, this should recite “wherein the vendor processor device confirms [[and]] a payment for the transaction identified by the request with a third-party payment processor having no communication with the point of sale device.”
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 32-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.	Claim 32 recites, in part, “mechanics at the point of sale device configured to negotiate the transaction at the point of sale device in response to confirming payment for the transaction.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Specifically, Examiner is unable to find any disclosure where “mechanics” at the point of sale device are configured to negotiate a transaction.  Applicant’s disclosure only mentions “mechanics” one time by stating that “In an example where the vending device is a vending machine, the transaction processing module 330 may operate the mechanics to dispense the purchased product.”  Specification [0069].  Applicant’s specification indicates where a vending device or token handler negotiates the transaction at the point of sale device in response to confirming payment for the transaction, however, applicant’s disclosure fails to provide any indication how the “mechanics” relate, if at all, to the vending device and/or token handler.  See e.g., Specification [0037]; [0062]; [0069]; [0119]; [0141]; [0192].  Accordingly, Applicant fails to show that they were in possession on an invention where “mechanics at the point of sale device configured to negotiate the transaction at the point of sale device in response to confirming payment for the transaction.”  Claims 33-39 are also rejected based upon their dependency to claim 32.

Claims 32-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because Applicant’s disclosure fails to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function(s) associated with the recited “vendor processor device” and “mechanics at the point of sale”.  See MPEP 2181(II)(B).  
With regard to the “vendor processor device”, applicant’s disclosure does not explicitly recite a “vendor processor device”, rather the disclosure recites a “vendor processor” (e.g., vendor processor 110).  As best understood, these terms are being used interchangeably.  Applicant’s disclosure states that the vendor processor is not limited to any particular type of devices (e.g., watches or other wearable technology), and may also include other devices that are traditionally not considered to be a part of the mobile environment (e.g., desktop computing devices or terminals).  Specification [0055].  The disclosure fails to provide any other details as to the structure of the claimed “vendor processor device”, accordingly, applicant fails to disclose the corresponding structure (e.g., computer) that performs the functions associated with the “vendor processor device.”  
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
Claims 33-39 are also rejected based upon their dependency to claim 32.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites, in part, “receiving, at a vendor processor device, a request from a mobile device of a user for a transaction at a point of sale device, wherein the request does not contain the 
Claim 23 recites, in part, “confirming, between the vendor processor device and a third-party payment processor having no communication with the point of sale device, a payment for the transaction identified by the request.”  This limitation is unclear because it is unknown what specific steps/actions are occurring to confirm a payment “between the vendor processor device and a third-party payment processor having no communication with the point of sale device.”  Phrased differently, it is unclear whether the vendor processor device is confirming the payment, the third-party payment processor is confirming the payment, both of these, or something else altogether.  As best understood, the payment is being confirmed by the vendor processor device with (or via) a third-party payment processor having no communication with the point of sale device.  Essentially the vendor processor device is asking the third-party payment processor to confirm the payment and to provide a response.  In order to further prosecution the claim has been interpreted in this manner.  Examiner recommend amending this limitation to recite: “confirming, by the vendor processor device with a third-party payment processor having no communication with the point of sale device, a payment for the transaction identified by the request.”  Claims 24-30 are also rejected based upon their dependency to claim 23.
Claim 31 recites the limitation “the user’s payment or personal information” as in “receiving a request for a transaction from a mobile device at a vendor processor device, wherein the request does not contain the user's payment or personal information” (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis also makes the claim unclear because it is unknown if the user is the user of the mobile device, or some other user.  In order to further prosecution, Examiner has interpreted the user to be the user of the mobile device.
Claim 31 recites the limitation “the customer” as in “issuing, by the vendor processor device, an electronic token to the mobile device of the customer for the transaction, […]” (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis also makes the claim unclear because it is unknown how the customer relates, if at all, to the user.  As best understood, the user and the customer are the same entity.  In order to further prosecution, the claim has been interpreted in this manner.
Claim 32 recites, in part, “wherein the vendor processor device confirms and a payment for the transaction identified by the request with a third-party payment processor having no communication with the point of sale device.”  The scope of this limitation is unclear because applicant appears to be describing how the claimed “vendor processor device” could be used rather than describing and/or refining the structure of the “vendor processor device.”  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see also MPEP 2114(II).  Examiner recommends amending this limitation to recite “wherein the vendor processor device is further configured to confirm 
Claim 32 recites, in part, “an electronic token issued to the mobile device by the vendor processor device for the transaction, the electronic token encoding a transaction index and a transaction code.”  This scope of this limitation is unclear because it is unknown if the electronic token is intended to be another component/part of the claimed system, or if this limitation is describing a step performed by the claimed vendor processor, or something else altogether.  As best understood, this limitation is attempting to describe additional actions performed by the claimed vendor processing device.  In order to further prosecution the claim has been interpreted in this manner.  If this interpretation is correct Examiner recommends amending this limitation to recite:  “wherein the vendor processor device is further configured to issue an electronic token to the mobile device for the transaction, wherein the electronic token encodes a transaction index and a transaction code.”  Claims 33-39 are also rejected based upon their dependency to claim 32.
Claim 32 recites, in part, “mechanics at the point of sale device configured to negotiate the transaction at the point of sale device in response to confirming payment for the transaction.”  The scope of this limitation is unclear because it is unknown whether the “mechanics [at the point of sale]” are intended to be another component/part of the claimed system, or if the mechanics are part of the claimed point of sale device, or something else altogether.  Additionally, it is unclear whether the point of sale device negotiates the transaction, or if the point of sale device negotiates the transaction via mechanics at the point of sale, or if the mechanics, themselves, are negotiating the transaction, or something else altogether.  Applicant’s disclosure only mentions “mechanics” one time and the description about the mechanics is very limited.  As best understood in view of the disclosure, the point the device code in the point of sale device is a hex value, wherein the hex values must match to validate the token by the point of sale device” (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim(s).  The lack of antecedent basis also makes the claims unclear because it is unknown how the “device code [in the point of sale]” relates, if at all, to the “stored transaction code at the corresponding index location in the device index at the point of sale device.”  As best understood, the “device code” and the “transaction code” stored at the point of sale are the same code.  In order to further prosecution the claims have been interpreted in this manner.  Examiner also notes that claims 25 and 34 recite a “new device code.”  While there isn’t anything technically incorrect with this limitation, it may help to clarify the claims if the terminology used in the independent claim is maintained throughout the dependent claims.  Accordingly, claims 25 and 34 could recite “storing, by a secure field procedure, a new transaction code at the index location at the point of sale device.”
Regarding claims 36-39:  It is unclear whether the limitations found in claims 36-39 are further refining the negotiating step recited in claim 32, or if the negotiating steps recited in claims 36-39 are in addition to the negotiating step in claim 32, or something else altogether.  The fact that the negotiating in claim 32 is performed by mechanics at the point of sale, and the negotiating in claims 36-39 is performed by the point of sale device adds to the lack of clarity since it appears that different devices, or 
Regarding claims 32-39:  The claim limitations “a vendor processor device configured to receive a request from a mobile device of a user for a transaction at a point of sale device, […]”, in claim 32; and “mechanics at the point of sale device configured to negotiate the transaction at the point of sale device in response to confirming payment for the transaction”, in claim 32 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function(s).  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. 
With regard to the “vendor processor device”, applicant’s disclosure does not explicitly recite a “vendor processor device”, rather the disclosure recites a “vendor processor” (e.g., vendor processor 110).  As best understood, these terms are being used interchangeably.  Applicant’s disclosure states that the vendor processor is not limited to any particular type of devices (e.g., watches or other wearable technology), and may also include other devices that are traditionally not considered to be a part of the mobile environment (e.g., desktop computing devices or terminals).  Specification [0055].  The disclosure fails to provide any other details as to the structure of the claimed “vendor processor device”, accordingly, it is unclear what structure if any makes up the claim “vendor processor device.”  
With regard to the “mechanics at the point of sale”, applicant’s disclosure merely indicates that the transaction processing module may operate the mechanics to dispense the product.  Specification [0069].  Applicant’s disclosure fails to provide any indication as to the structure of the “mechanics.”  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 23, 25-26, 31-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Linlor (US 2005/0109838 A1) in view of Tedesco et al. (US 2008/0051934 A1) (“Tedesco”) in view of  Ekberg (US 2005/0283444 A1). 
Regarding Claim 23:  Ekberg discloses a secure electronic payment method comprising:
receiving, at a vendor processor device, a request from a mobile device of a user for a transaction at a point of sale device, wherein the request does not contain the user's payment or personal information (See at least Linlor [0020-0021]; [0026]; [0038-0039]; Fig. 1; Fig. 3.  Where a vendor processor device (i.e. payment resolution module) receives a request (i.e. order/transaction request) from a mobile device (i.e. hand-held device) of a user for a transaction at a point of sale device (i.e. at a confirmation device), wherein the request does not contain the user's payment or personal information (i.e. note that the request/order does not provide any payment information, rather, the request/order only provides information that identifies the hand-held device of the user).);
confirming, between the vendor processor device and a third-party payment processor having no communication with the point of sale device, a payment for the transaction identified by the request (See at least Linlor [0022-0023]; [0041-0042]; Fig. 1; Fig. 3.  Where the vendor processor device (i.e. payment resolution module) confirms with a third-party payment processor (i.e. payment authorization source) having no communication with the point of sale device (i.e. see e.g., Fig. 1 where the payment authorization source 130 does not communicate with the confirmation device at the point of sale 150) a payment for the transaction identified by the request (i.e. order/transaction request).);
issuing, by the vendor processor device, an electronic token for the transaction to the mobile device, the electronic token encoding a code (See at least Linlor [0024-0025]; [0032]; [0043]; Fig. 1; Fig. 3.  Where the vendor processor device (i.e. payment resolution module) issues an electronic token (i.e. authorization code) for the transaction to the mobile device (i.e. to the hand-held device), the electronic token encoding a transaction code (i.e. an authorization code).); 
receiving, at the point of sale device, the electronic token from the mobile device via a local wireless communications protocol (See at least Linlor [0020]; [0026]; [0044]; [0047]; [0064].  Where the electronic token (i.e. authorization code) is received at the point of sale device (i.e. confirmation device) from the mobile device (i.e. from the hand-held device) via a local wireless communications protocol (i.e. wireless connection).);
confirming payment for the transaction at the point of sale device, without the point of sale device contacting the third party payment processor (See at least Linlor [0026]; [0044]; [0063]; [0066-0067]; Fig. 3 item 370.  Where payment for the transaction is confirmed at the point of sale device (i.e. when the confirmation device confirms the payment by comparing the received authorization code to a stored authorization code), without the point of sale device (i.e. without the confirmation device) contacting the third party payment processor (i.e. payment authorization source).), by:
confirming validity of the electronic token at the point of sale device if [a] transaction code at [a] corresponding location matches the transaction code in the electronic token (See at least Linlor [0026]; [0044]; [0063]; [0066-0067]; Fig. 3 item 370.  Where validity of the electronic token (i.e. authorization code) is confirmed (i.e. verified) at the point of sale (i.e. at the confirmation device) if a transaction code (i.e. authorization code) at a corresponding location (i.e. at the transaction database) matches the transaction code in the electronic token (i.e. matches the authorization code provided by the user).)
negotiating the transaction in response to confirming payment for the transaction at the point of sale device, by the point of sale device generating an output (See at least Linlor [0069].  Where the transaction is negotiated in response to confirming payment for the transaction at the point of sale device (i.e. at the confirmation device), by the point of sale device generating an output (e.g., an instruction to print a receipt at the point of sale).).
	Linlor discloses where a payment resolution module generates an authorization code and then transmits the authorization code to a hand-held device in order for a user to retrieve a requested product from a point-of-sale.  Linlor [0025]; [0043].  Linlor discloses that a transaction database maintains the authorization codes so that information is available to point-of-sale locations to verify that a specific requested transaction was authorized or denied.  Linlor [0024]; [0026]; [0044].  Linlor further discloses where the authorization code provided to the hand-held device is entered into an authorization device at the point-of-sale so that the entered authorization code can be confirmed/compared with a maintained authorization code.  Linlor [0024-0026]; [0044].  However, Linlor does not explicitly disclose but Tedesco, in the analogous art of vending devices (Tedesco [0007]), teaches: 
where the electronic token encod[es] a transaction index and a transaction code (See at least Tedesco [0043]; [0060-0061]; Fig. 4.  Where the electronic token (i.e. operator identifier/authorization code pair) encodes (i.e. includes in the code pair) a transaction index (i.e. operator identifier) and a transaction code (i.e. authorization code).);
where the confirming is by:
reading the transaction index in the electronic token and locating a corresponding index location in a device index stored in memory at the point of sale device (See at least Tedesco [0043]; [0060-0061]; Fig. 3; Fig. 4; Fig. 6A.  Where the point of sale device (i.e. vending machine) reads the transaction index (i.e. operator identifier) in the electronic );
comparing the transaction code in the electronic token to a stored transaction code at the corresponding index location in the device index at the point of sale device (See at least Tedesco [0043]; [0060-0061]; Fig. 4; Fig. 6A.  Where the point of sale device compares the transaction code in the electronic token (i.e. the authorization code in the operator identifier/authorization code pair) to a stored transaction code at the correspond index location in the device index (i.e. to an authorization code stored at an indexed location in the authorization table).);
confirming validity of the electronic token at the point of sale device if the stored transaction code at the corresponding index location matches the transaction code in the electronic token (See at least Tedesco [0043]; [0060-0061]; Fig. 4; Fig. 6A.  Where the point of sale device confirms validity of the electronic token (i.e. of the operator identifier/authorization code pair) at the point of sale device (i.e. at the vending machine) if the stored transaction code at the corresponding index location (i.e. if the authorization code stored at an indexed location in the authorization table) matches (i.e. yields a match to) the transaction code (i.e. authorization code) in the electronic token.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of confirming/comparing a received authorization code with a stored authorization code, to include the teachings of Tedesco, in order to determine whether a customer/user/operator is authorized to perform a particular action at a particular (See at least Ekberg [0015]; [0030]; [0042-0043] “a Bluetooth or RFID connection to the server 104 may be used to transfer an authentication token to the server 104,”; [0046] “The user's mobile device responds to the signal 307 and sends a RFID response 309 (FIG. 7), including at least the authentication token information and preferably the mobile terminal identification. The redemption device validates the token information by comparing to the valid token list previously calculated by the redemption device”; Fig. 1; Fig. 4; Fig. 5.  Where the electronic token (i.e. token) is received at the point of sale device (i.e. local server, e.g., local server 104) from the mobile device (i.e. mobile terminal) via a local wireless communications protocol (e.g., Bluetooth, RFID) separate from a communications network established between the mobile device and the vendor processor device (i.e. note that the vendor processor device (i.e. authentication server 102) and the mobile device (i.e. mobile terminal) communicate via a Wireless Wide-Area Network (e.g., a Cellular Connection) and the point of sale device (i.e. local server) and the mobile device (i.e. mobile terminal) communicate via a Local Link/Connection (e.g., Bluetooth, RFID)).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of receiving an authorization code at a confirmation device from a hand-held device via a wireless connection, to include the teaching of Ekberg, in order to secure remote authentication/validation of transactions from a transaction provider 
Examiner Note:  The phrase “wherein the request does not contain the user's payment or personal information”, found in the receiving a request step, is non-functional descriptive material as it only describes, at least in part, the contents of the request, however, the fact that the request does not contain certain types of information (e.g., user’s payment or personal information) fails to affect how any of the steps are performed.  For example, the request is not received differently simply because it contains, or does not contain, certain information.  Similarly, the claims fail to indicate that the confirming of the payment is performed in a particular manner because the request did not include the user’s payment or personal information.
	The phrase “having no communication with the point of sale device”, found in the confirming a payment for the transaction identified by the request step, is non-functional descriptive material as it only describes the communication status/relationship between the third-party payment processor and the point of sale device, however, the fact that the third-party payment processor and point of sale device do not communicate with each other fails to affect how any of the steps are performed.  For example, the third-party payment processor does not confirm the payment differently based upon its communication status with the point of sale device.
	It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 25:  The combination of Linlor, Tedesco and Ekberg discloses the method of claim 23.  Ekberg further discloses storing, by a secure field procedure, a new device code at the index location at (See at least Ekberg [0014-0015] “Previously, the authentication server provided local redemption servers with the seed and the common secrets via a non-continuous communication link, and periodically updates the seed, common secrets and current time. Using the seed, common secrets and current time, the redemption servers calculate a list of authorized authentication token."; [0033-0041].  Where a new device code (i.e. password of a token) at the index location (i.e. within a valid authentication token list) at the point of sale device (i.e. at the local redemption server) is stored by a secure field procedure (Examiner is interpreting the periodic updates of the seed, common secrets and current time, which are used to calculate new tokens containing device codes to be a secure field procedure which adds new device codes).).

Regarding Claims 26 and 35:  The combination of Linlor, Tedesco and Ekberg discloses the method of claim 23 and the system of claim 32. Ekberg further discloses wherein the transaction code in the token is a hex value, and the device code in the point of sale device is a hex value, wherein the hex values must match to validate the token by the point of sale device (See at least Ekberg [0015] “The user will be identified by the user's phone number and tied to a given temporary username and password which form an authentication token. The authentication server upon receiving the user SMS request, returns an authentication token and logs the user's phone number, time and returned authentication token. Previously, the authentication server provided local redemption servers with the seed and the common secrets via a non-continuous communication link, and periodically updates the seed, common secrets and current time. Using the seed, common secrets and current time, the redemption servers calculate a list of authorized authentication token. When the user enters the token into the local redemption server, the local server will check the correctness of the token by comparing it to all possible authentication token for the given time period. If the token is found in the set of possible tokens, the local server will accept the token and tie the media access control (MAC) hardware address of the user device to the authenticated token. Otherwise, the token is rejected and the local server rejects service for the user”; [0042-0043] “The process is started by the user sending the server 102 a request and payment for service message 301 via a cellular link/connection using an SMS enabled phone (FIG. 4). The server 102, upon receiving the SMS, will return an authentication token […] The token of bit length (x) (currently x=32, is presented to the user as two 4-character hex strings, one as a user name and one as a password). […] The user, when connected to the server 104, is given instructions to type in an authentication token (username-password) and returns the information in a message 305. […] Instead of typing the authentication pair, a Bluetooth or RFID connection to the server 104 may be used to transfer an authentication token to the server 104, as will be described in FIG. 3A hereinafter. When the user enters the authentication token into the mobile server via message 305 the server will check the correctness of the token by comparing to all possible tokens”.  Where the transaction code (i.e. password) in the token is a hex value (i.e. a 4-character hex string), and the device code (i.e. a password in the set of possible tokens) in the point of sale device (i.e. local server) is a hex value, wherein the hex values must match (i.e. “check the correctness of the token”) to validate (i.e. “if the token is found”) the token at the point of sale device (i.e. local server).).

Regarding Claim 31:  Ekberg discloses a secure electronic payment method comprising:
receiving a request for a transaction from a mobile device at a vendor processor device, wherein the request does not contain the user's payment or personal information (See at least Linlor [0020-0021]; [0026]; [0038-0039]; Fig. 1; Fig. 3.  Where a vendor processor device (i.e. payment resolution module) receives a request for a transaction (i.e. order/transaction request) from a mobile device (i.e. hand-held device), wherein the request does not contain the user's payment or personal information (i.e. note that the request/order does not provide any payment );
confirming, between the vendor processor device and a third party payment payment processor, a payment for the transaction identified by the request, wherein confirming the payment comprises the vendor processor sending the payment authorization to the third party platform, and receiving a payment approval from the third party platform (See at least Linlor [0022-0023]; [0041-0042]; Fig. 1; Fig. 3.  Where a payment for the transaction identified by the request (i.e. order/transaction request) is confirmed between the vendor processor device (i.e. payment resolution module) and a third party payment processor (i.e. payment authorization source), wherein confirming the payment comprises the vendor processor sending the payment authorization to the third party platform (see e.g., Fig. 1 step 2), and receiving a payment approval from the third party platform (see e.g., Fig. 1 step 3).);
issuing, by the vendor processor device, an electronic token to the mobile device of the customer for the transaction, the electronic token encoding a transaction code (See at least Linlor [0024-0025]; [0032]; [0043]; Fig. 1; Fig. 3.  Where the vendor processor device (i.e. payment resolution module) issues an electronic token (i.e. authorization code) to the mobile device of the customer (i.e. to the hand-held device) for the transaction, the electronic token encoding a transaction code (i.e. an authorization code).);
receiving the electronic token from the mobile device at the point of sale device via a local wireless communications protocol (See at least Linlor [0020]; [0026]; [0044]; [0047]; [0064].  Where the electronic token (i.e. authorization code) is received at the point of sale device (i.e. confirmation device) from the mobile device (i.e. from the hand-held device) via a local wireless communications protocol (i.e. wireless connection).)
confirming validity of the electronic token at the point of sale device if [a] transaction code at [a] corresponding location matches the transaction code in the electronic token (See at least Linlor [0026]; [0044]; [0063]; [0066-0067]; Fig. 3 item 370.  Where validity of the electronic token (i.e. authorization code) is confirmed (i.e. verified) at the point of sale (i.e. at the confirmation device) if a transaction code (i.e. authorization code) at a corresponding location (i.e. at the transaction database) matches the transaction code in the electronic token (i.e. matches the authorization code provided by the user).); and
negotiating the transaction for the customer by actuating the point of sale device to generate an output for the customer (See at least Linlor [0069].  Where the transaction is negotiated for the customer by actuating the point of sale device (i.e. the confirmation device) to generate an output (e.g., an instruction to print a receipt at the point of sale).).
	Linlor discloses where a payment resolution module generates an authorization code and then transmits the authorization code to a hand-held device in order for a user to retrieve a requested product from a point-of-sale.  Linlor [0025]; [0043].  Linlor discloses that a transaction database maintains the authorization codes so that information is available to point-of-sale locations to verify that a specific requested transaction was authorized or denied.  Linlor [0024]; [0026]; [0044].  Linlor further discloses where the authorization code provided to the hand-held device is entered into an authorization device at the point-of-sale so that the entered authorization code can be confirmed/compared with a maintained authorization code.  Linlor [0024-0026]; [0044].  However, Linlor does not explicitly disclose but Tedesco, in the analogous art of vending devices (Tedesco [0007]), teaches: 
where the electronic token encod[es] a transaction index and a transaction code to be independently verified at a point of sale device (See at least Tedesco [0043]; [0060-0061]; Fig. 4; Fig. 6A.  Where the electronic token (i.e. operator identifier/authorization code pair) encodes );
reading, by a token processing module at the point of sale device, the transaction index in the electronic token and locating a corresponding index location in a device index stored in memory at the point of sale device (See at least Tedesco [0043]; [0060-0061]; Fig. 3; Fig. 4; Fig. 6A.  Where a token processing module at the point of sale device (i.e. a CPU at the vending machine) reads the transaction index (i.e. operator identifier) in the electronic token (i.e. in the operator identifier/authorization code pair) and locates a corresponding index location in a device index (i.e. uses the received operator identifier as an index to retrieve a record from an authorization table) stored in memory at the point of sale device (i.e. stored in a storage device at the vending machine).);
comparing the transaction code in the electronic token to a stored transaction code at the corresponding index location in the device index at the point of sale device (See at least Tedesco [0043]; [0060-0061]; Fig. 4; Fig. 6A.  Where the point of sale device compares the transaction code in the electronic token (i.e. the authorization code in the operator identifier/authorization code pair) to a stored transaction code at the correspond index location in the device index (i.e. to an authorization code stored at an indexed location in the authorization table).);
confirming validity of the electronic token at the point of sale device if the stored transaction code at the corresponding index location matches the transaction code in the electronic token (See at least Tedesco [0043]; [0060-0061]; Fig. 4; Fig. 6A.  Where the point of sale device confirms validity of the electronic token (i.e. of the operator identifier/authorization code pair) at the point of sale device (i.e. at the vending machine) if the stored transaction code at the corresponding index location (i.e. if the authorization code stored at an indexed location in the ). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of confirming/comparing a received authorization code with a stored authorization code, to include the teachings of Tedesco, in order to determine whether a customer/user/operator is authorized to perform a particular action at a particular device (Tedesco [0060-0061]).	The combination of Linlor and Tedesco does not explicitly disclose, but Ekberg, in the analogous art of remote authentication/validation of transactions from a transaction provider for use in a local redemption device that does not have continuous connection with the remote transaction provider (Ekberg [0002]), teaches where the electronic token is received via a local wireless communications protocol separate from a communications network established between the mobile device and the vendor processor device (See at least Ekberg [0015]; [0030]; [0042-0043] “a Bluetooth or RFID connection to the server 104 may be used to transfer an authentication token to the server 104,”; [0046] “The user's mobile device responds to the signal 307 and sends a RFID response 309 (FIG. 7), including at least the authentication token information and preferably the mobile terminal identification. The redemption device validates the token information by comparing to the valid token list previously calculated by the redemption device”; Fig. 1; Fig. 4; Fig. 5.  Where the electronic token (i.e. token) is received at the point of sale device (i.e. local server, e.g., local server 104) from the mobile device (i.e. mobile terminal) via a local wireless communications protocol (e.g., Bluetooth, RFID) separate from a communications network established between the mobile device and the vendor processor device (i.e. note that the vendor processor device (i.e. authentication server 102) and the mobile device (i.e. mobile terminal) communicate via a Wireless Wide-Area Network (e.g., a Cellular Connection) and the point of sale device (i.e. local server) and the mobile device (i.e. mobile terminal) communicate via a Local .).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of receiving an authorization code at a confirmation device from a hand-held device via a wireless connection, to include the teaching of Ekberg, in order to secure remote authentication/validation of transactions from a transaction provider for use in a local redemption device that does not have continuous connection with the remote transaction provider (Ekberg [0002]).
Examiner Note:  The phrase “wherein the request does not contain the user's payment or personal information”, found in the receiving a request step, is non-functional descriptive material as it only describes, at least in part, the contents of the request, however, the fact that the request does not contain certain types of information (e.g., user’s payment or personal information) fails to affect how any of the steps are performed.  For example, the request is not received differently simply because it contains, or does not contain, certain information.  Similarly, the claims fail to indicate that the confirming of the payment is performed in a particular manner because the request did not include the user’s payment or personal information.
	It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	Additionally, the portion of the limitation which recites “to be independently verified at a point of sale device”, found in the issuing step, is merely a recited intended use of the transaction index and transaction code.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  

Regarding Claim 32:  Ekberg discloses a secure electronic payment system comprising:
a point of sale device (See at least Linlor [0019] “confirmation device”; Fig. 1 item 150);
a vendor processor device configured to receive a request from a mobile device of a user for a transaction at a point of sale device, wherein the request does not contain the user's payment or personal information (See at least Linlor [0020-0021]; [0026]; [0038-0039]; Fig. 1; Fig. 3.  Where a vendor processor device (i.e. payment resolution module) receives a request (i.e. order/transaction request) from a mobile device (i.e. hand-held device) of a user for a transaction at a point of sale device (i.e. at a confirmation device), wherein the request does not contain the user's payment or personal information (i.e. note that the request/order does not provide any payment information, rather, the request/order only provides information that identifies the hand-held device of the user).);
wherein the vendor processor device confirms and a payment for the transaction identified by the request with a third-party payment processor having no communication with the point of sale device (See at least Linlor [0022-0023]; [0041-0042]; Fig. 1; Fig. 3.  Where the vendor processor device (i.e. payment resolution module) confirms with a third-party payment processor (i.e. payment authorization source) having no communication with the point of sale device (i.e. see e.g., Fig. 1 where the payment authorization source 130 does not communicate with the confirmation device at the point of sale 150) a payment for the transaction identified by the request (i.e. order/transaction request).);
an electronic token issued to the mobile device by the vendor processor device for the transaction, the electronic token encoding a transaction code (See at least Linlor [0024-0025]; [0032]; [0043]; Fig. 1; Fig. 3.  Where the vendor processor device (i.e. payment resolution module) issues an electronic token (i.e. authorization code) for the transaction to the mobile device (i.e. to the hand-held device), the electronic token encoding a transaction code (i.e. an authorization code).);
wherein the point of sale device is configured to receive the electronic token from the mobile device via a local wireless communications protocol (See at least Linlor [0020]; [0026]; [0044]; [0047]; [0064].  Where the electronic token (i.e. authorization code) is received at the point of sale device (i.e. confirmation device) from the mobile device (i.e. from the hand-held device) via a local wireless communications protocol (i.e. wireless connection).);
wherein the point of sale device is configured to confirm payment for the transaction at the point of sale device, without the point of sale device contacting the third party payment processor (See at least Linlor [0026]; [0044]; [0063]; [0066-0067]; Fig. 3 item 370.  Where payment for the transaction is confirmed at the point of sale device (i.e. when the confirmation device confirms the payment by comparing the received authorization code to a stored authorization code), without the point of sale device (i.e. without the confirmation device) contacting the third party payment processor (i.e. payment authorization source).), by:
confirming validity of the electronic token at the point of sale device if [a] transaction code at [a] corresponding location matches the transaction code in the electronic token (See at least Linlor [0026]; [0044]; [0063]; [0066-0067]; Fig. 3 item 370.  Where validity of the electronic token (i.e. authorization code) is confirmed (i.e. verified) at the point of sale (i.e. at the confirmation device) if a transaction code (i.e. authorization code) at a corresponding location (i.e. at the transaction database) matches the transaction code in the electronic token (i.e. matches the authorization code provided by the user).)
mechanics at the point of sale device configured to negotiate the transaction at the point of sale device in response to confirming payment for the transaction (See at least Linlor [0069].  Where mechanics (e.g., a printer) at the point of sale device (i.e. at the confirmation device) are configured to negotiate the transaction at the point of sale device (e.g., print a receipt at the point of sale) in response to confirming payment for the transaction.).
	Linlor discloses where a payment resolution module generates an authorization code and then transmits the authorization code to a hand-held device in order for a user to retrieve a requested product from a point-of-sale.  Linlor [0025]; [0043].  Linlor discloses that a transaction database maintains the authorization codes so that information is available to point-of-sale locations to verify that a specific requested transaction was authorized or denied.  Linlor [0024]; [0026]; [0044].  Linlor further discloses where the authorization code provided to the hand-held device is entered into an authorization device at the point-of-sale so that the entered authorization code can be confirmed/compared with a maintained authorization code.  Linlor [0024-0026]; [0044].  However, Linlor does not explicitly disclose but Tedesco, in the analogous art of vending devices (Tedesco [0007]), teaches: 
where the electronic token encod[es] a transaction index and a transaction code (See at least Tedesco [0043]; [0060-0061]; Fig. 4.  Where the electronic token (i.e. operator identifier/authorization code pair) encodes (i.e. includes in the code pair) a transaction index (i.e. operator identifier) and a transaction code (i.e. authorization code).);
where the confirming is by:
reading the transaction index in the electronic token and locating a corresponding index location in a device index stored in memory at the point of sale device (See at least Tedesco [0043]; [0060-0061]; Fig. 3; Fig. 4; Fig. 6A.  Where the point of sale device (i.e. vending machine) reads the transaction index (i.e. operator identifier) in the electronic );
comparing the transaction code in the electronic token to a stored transaction code at the corresponding index location in the device index at the point of sale device (See at least Tedesco [0043]; [0060-0061]; Fig. 4; Fig. 6A.  Where the point of sale device compares the transaction code in the electronic token (i.e. the authorization code in the operator identifier/authorization code pair) to a stored transaction code at the correspond index location in the device index (i.e. to an authorization code stored at an indexed location in the authorization table).);
confirming validity of the electronic token at the point of sale device if the stored transaction code at the corresponding index location matches the transaction code in the electronic token (See at least Tedesco [0043]; [0060-0061]; Fig. 4; Fig. 6A.  Where the point of sale device confirms validity of the electronic token (i.e. of the operator identifier/authorization code pair) at the point of sale device (i.e. at the vending machine) if the stored transaction code at the corresponding index location (i.e. if the authorization code stored at an indexed location in the authorization table) matches (i.e. yields a match to) the transaction code (i.e. authorization code) in the electronic token.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of confirming/comparing a received authorization code with a stored authorization code, to include the teachings of Tedesco, in order to determine whether a customer/user/operator is authorized to perform a particular action at a particular (See at least Ekberg [0015]; [0030]; [0042-0043] “a Bluetooth or RFID connection to the server 104 may be used to transfer an authentication token to the server 104,”; [0046] “The user's mobile device responds to the signal 307 and sends a RFID response 309 (FIG. 7), including at least the authentication token information and preferably the mobile terminal identification. The redemption device validates the token information by comparing to the valid token list previously calculated by the redemption device”; Fig. 1; Fig. 4; Fig. 5.  Where the electronic token (i.e. token) is received at the point of sale device (i.e. local server, e.g., local server 104) from the mobile device (i.e. mobile terminal) via a local wireless communications protocol (e.g., Bluetooth, RFID) separate from a communications network established between the mobile device and the vendor processor device (i.e. note that the vendor processor device (i.e. authentication server 102) and the mobile device (i.e. mobile terminal) communicate via a Wireless Wide-Area Network (e.g., a Cellular Connection) and the point of sale device (i.e. local server) and the mobile device (i.e. mobile terminal) communicate via a Local Link/Connection (e.g., Bluetooth, RFID)).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of receiving an authorization code at a confirmation device from a hand-held device via a wireless connection, to include the teaching of Ekberg, in order to secure remote authentication/validation of transactions from a transaction provider 
Examiner Note:  The phrase “wherein the request does not contain the user's payment or personal information”, found in the “a vendor processor device configured to” limitation, is non-functional descriptive material as it only describes, at least in part, the contents of the request, however, the fact that the request does not contain certain types of information (e.g., user’s payment or personal information) fails to affect how any of the steps are performed.  For example, the request is not received differently simply because it contains, or does not contain, certain information.  Similarly, the claims fail to indicate that the confirming of the payment is performed in a particular manner because the request did not include the user’s payment or personal information.
	The phrase “having no communication with the point of sale device”, found in the “wherein the vendor processor device confirms” limitation, is non-functional descriptive material as it only describes the communication status/relationship between the third-party payment processor and the point of sale device, however, the fact that the third-party payment processor and point of sale device do not communicate with each other fails to affect how any of the steps are performed.  For example, the third-party payment processor does not confirm the payment differently based upon its communication status with the point of sale device.
	It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 34:  The combination of Linlor, Tedesco and Ekberg discloses the system of claim 32.  Ekberg further discloses a secure field device to store a new device code at the index location at the (See at least Ekberg [0014-0015] “Previously, the authentication server provided local redemption servers with the seed and the common secrets via a non-continuous communication link, and periodically updates the seed, common secrets and current time. Using the seed, common secrets and current time, the redemption servers calculate a list of authorized authentication token."; [0033-0041].  Where a new device code (i.e. password of a token) at the index location (i.e. within a valid authentication token list) at the point of sale device (i.e. at the local redemption server) is stored by a secure field device (i.e. authentication server).).

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Linlor in view of Tedesco in view of Ekberg, as applied above, and further in view of Van Kessel (US 2003/0200181 A1). 
Regarding Claims 24 and 33:  The combination of Linlor, Tedesco and Ekberg discloses the method of claim 23 and the system of claim 32.  Linlor discloses the generating and use of an authorization code at a point of sale.  Linlor [0024-0025].  Linlor also discloses associating a validity period with the authorization code so that the authorization code is only valid for a predetermined amount of time.  Linlor [0024-0025].  However, the combination of Linlor, Tedesco and Ekberg does not explicitly disclose clearing the index location, by the point of sale device, after negotiating the transaction so that the electronic token cannot be reused. 	 Van Kessel, on the other hand, teaches clearing the index location, by the point of sale device, after negotiating the transaction so that the electronic token cannot be reused (See at least Van Kessel [0045-0046] “Initially, all of the possible authorization codes are indicated as being valid […] Once the car wash has been activated, the computer controller for the car wash 24 marks the authorization code in the database as being used”.  Where the index location (i.e. the location in the database with the corresponding authorization code) is cleared (i.e. by marking the authorization code as being used) by ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of using an authorization code at a point of sale that is only valid for a predetermined amount of time, to include the teaching of Van Kessel, in order to prevent the customer from reusing the same code/token (Van Kessel [0046]).
Examiner Note:  The portion of the limitation which recites “so that the electronic token cannot be reused” is merely a recited intended use of why the index location is cleared.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

	Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Linlor in view of Tedesco in view of Ekberg, as applied above, and further in view of Belfer et al. (US 2007/0063027 A1) (“Belfer”).
Regarding Claims 27 and 36:  The combination of Linlor, Tedesco and Ekberg discloses the method of claim 23 and the system of claim 32.  Linlor discloses that after receiving notice that a transaction is authorized, a vendor prepares a product or service for the user.  Linlor [0069].  However, the combination of Linlor, Tedesco and Ekberg does not explicitly disclose wherein negotiating the transaction comprises at least actuating mechanics of the point of sale device to dispense a purchased product from a vending machine.
(See at least Belfer [0027] “Upon successful decipher of valid dispense code (step 348-success), encrypter/decrypter forwards Dispense Code to Dispensing Module (step 354) for proper dispensing of product to consumer (step 356).”; Figs. 3A-3B.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of preparing a product or service for the user after a transaction is authorized, to include the teachings of Belfer, in order to purchase a product from a coinless vending machine using a mobile device (Belfer [0002]; [0008-0009]).

	Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Linlor in view of Tedesco in view of Ekberg, as applied above, and further in view of Lovett (US 2008/0071611 A1).
Regarding Claim 28 and 37:  The combination of Linlor, Tedesco and Ekberg discloses the method of claim 23 and the system of claim 32.  Linlor discloses that after receiving notice that a transaction is authorized, a vendor prepares a product or service for the user.  Linlor [0069].  However, the combination of Linlor, Tedesco and Ekberg does not explicitly disclose wherein negotiating the transaction comprises at least starting a timer for a parking meter device.	 Lovett, on the other hand, teaches wherein negotiating the transaction comprises at least starting a timer for a parking meter device (See at least Lovett [0039] “If the meter internal code value and entered values agree, the meter 100 shows a valid display 104 and begins tiring the parking time.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of preparing a product or service for the user after a transaction is authorized, to include the teachings of Lovett, in order to provide more convenient and secure payment methods for parking meters and related devices (Lovett 0007]).

	Claims 29-30 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Linlor in view of Tedesco in view of Ekberg, as applied above, and further in view of Milch et al. (US 6,356,881 B1) (“Milch”).
Regarding Claims 29 and 38:  The combination of Linlor, Tedesco and Ekberg discloses the method of claim 23 and the system of claim 32.  Linlor discloses that after receiving notice that a transaction is authorized, a vendor prepares a product or service for the user.  Linlor [0069].  However, the combination of Linlor, Tedesco and Ekberg does not explicitly disclose wherein negotiating the transaction comprises at least actuating an electric motor at the point of sale device.
	 Milch, on the other hand, teaches wherein negotiating the transaction comprises at least actuating an electric motor at the point of sale device (See at least Milch Abstract; Col. 1 line 53 – Col. 2 line 13; Col. 2 lines 42-62; Col. 3 lines 42-47; Fig. 1.  Where an electric motor (i.e. inherent in a laundry/washing machine) is actuated (i.e. enabled) at the point of sale device (e.g., when a hot/cold wash cycle is performed).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of preparing a product or service for the user after a transaction is authorized, to include the teachings of Milch, in order to provide a "pay-per-wash" system that allows an institution to acquire a washing machine or other equipment without making any significant up-front payment nor any obligation to make fixed periodic payments (Milch Col. 2 lines 10 – 13).

Regarding Claims 30 and 39:  The combination of Linlor, Tedesco and Ekberg discloses the method of claim 23 and the system of claim 32.  Linlor discloses that after receiving notice that a transaction is authorized, a vendor prepares a product or service for the user.  Linlor [0069].  However, the 
	 Milch, on the other hand, teaches wherein negotiating the transaction comprises at least actuating a laundry machine by the point of sale device (See at least Milch Abstract; Col. 1 line 53 – Col. 2 line 13; Col. 2 lines 42-62; Col. 3 lines 42-47; Fig. 1.  Where a laundry machine (i.e. laundry/washing machine) is actuated (i.e. enabled) by the point of sale device (i.e. function enable component).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linlor’s method of preparing a product or service for the user after a transaction is authorized, to include the teachings of Milch, in order to provide a "pay-per-wash" system that allows an institution to acquire a washing machine or other equipment without making any significant up-front payment nor any obligation to make fixed periodic payments (Milch Col. 2 lines 10 – 13).

Response to Arguments
Claim Rejections – 35 U.S.C. 112(b) 	Claims 1-2, 4, 6-11, 13-16, and 19-22 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant has canceled these claims rendering the prior rejections moot.
Claim Rejections – 35 U.S.C. 103
Claims 1-2, 4, 6-11, 13-16, and 19-22 were rejected under 35 U.S.C. 103 as being unpatentable over the cited prior art.  Applicant has canceled these claims rendering the prior rejections moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Walker et al. (US 2007/0271194 A1) discloses where a user is presented with a ten-digit code on the screen of their cell phone and then enters the code into a vending machine where the code is confirmed by referencing a local database.  Walker [0208-0209].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 21, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685